Matter of Brunetto v New York State Off. of Mental Health (2018 NY Slip Op 08831)





Matter of Brunetto v New York State Off. of Mental Health


2018 NY Slip Op 08831


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


1303 CA 18-00605

[*1]IN THE MATTER OF MICHAEL BRUNETTO, PETITIONER-APPELLANT,
vNEW YORK STATE OFFICE OF MENTAL HEALTH, ERIE COUNTY MEDICAL CENTER, SUICIDE PREVENTION AND CRISIS SERVICES, INC., BRYLIN HOSPITAL AND LAKESHORE BEHAVIORAL HEALTH, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


MICHAEL BRUNETTO, PETITIONER-APPELLANT PRO SE. 
GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR RESPONDENT-RESPONDENT SUICIDE PREVENTION AND CRISIS SERVICES, INC. 


 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered March 6, 2018. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court